398 F.2d 348
C. George SWALLOW and Betty D. Swallow, Appellants,v.UNITED STATES of America, Appellee.
No. 9941.
United States Court of Appeals Tenth Circuit.
July 22, 1968.

C. George Swallow, per se.
Howard M. Koff, Washington, D. C., (Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson and Elmer J. Kelsey, attys., Dept. of Justice, Washington, D. C., and Lawrence M. Henry, U. S. Atty., and Thomas C. Seawell, Asst. U. S. Atty., of counsel, were with him on the brief), for appellee.
Before LEWIS, SETH and HICKEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from the District of Colorado taken by appellants pro se after entry of judgment against them for income tax deficiencies. They assert three grounds in support of reversal of the judgment: That they were forced to trial without sufficient time to prepare; that the trial court unlawfully limited the trial by pre-trial order to one day; and that the trial judge unlawfully refused to disqualify himself. Each contention is totally without merit.


2
The record reveals that the case was regularly set, appellants receiving more than ample notice of such setting, and that they offered no legal excuse justifying a continuance or resetting. In fact the record reflects but a continuation of the long extended efforts of appellants to protract their litigation as set forth in some detail in our earlier consideration of this litigation. Swallow v. United States, 10 Cir., 380 F.2d 710.


3
Appellants are in error in their assertion that the court ordered that the trial would be limited to but one day. The case was set for a day certain and the calendar estimation was that the case could be completed in one day.


4
Finally, appellants assert that the trial judge should have disqualified himself because he had been reversed by our cited earlier decision, intimating that the trial judge either had committed deliberate error or was unlearned. Such a contention is, of course, completely frivolous, and the extent to which the court went to protect appellants' interest is reflected in the fact that, notwithstanding appellants' failure to appear for trial, the court submitted the case to a jury.


5
Affirmed.